Citation Nr: 1713118	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-34 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected lumbosacral strain.

2.  Entitlement to a disability rating greater than 20 percent for service-connected left lower extremity sciatic nerve radiculopathy associated with lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.

The Veteran testified before the undersigned at a June 2012 Board hearing.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in April 2014 and February 2016, when it was remanded for further development.  It is now returned to the Board.


FINDING OF FACT

In correspondence received in January 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issues of an increased disability rating for service-connected lumbosacral strain and left lower extremity sciatic nerve radiculopathy associated with lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 20 percent for service-connected lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of a disability rating greater than 20 percent for service-connected left lower extremity sciatic nerve radiculopathy associated with lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

Here, the Veteran submitted a written statement in January 2017 indicating that he wished to withdraw his appeal for all pending issues.  38 C.F.R. § 20.204 (a), (b). Accordingly, there is no remaining allegation of error of fact or law for appellate consideration.  38 C.F.R. § 20.204 (a), (b).


ORDER

The appeal is dismissed.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


